Simmons, C. J.

1. The word “wages” means the compensation paid to a hired person for his services. This compensation to the laborer may be a specified sum for a given time of service, or a fixed sum for a specified work; that is, payment may be made by the job. The word “wages” does not imply that the compensation is to be determined solely upon the basis of time spent in service; it may be determined by the work done. Ford v. R. Co., 54 Iowa, 728. And see 28 Am. & Eng. Enc. of Law, Wages, 513 note, and 515 note, Rood on Garnishment, §89; Seiders’ Appeal, 46 Penn. St. 57; Hamberger v. Marcus, 157 Penn. St. 136, 137.
2. Accordingly, when the compensation of an ordinary laborer in a factory is so many cents per “hank” for every hank he makes, payable biweekly, this compensation is “wages,” and as such exempt from the process of garnishment.
3. The judge erred in refusing to sanction the petition for certiorari. Judgment reversed.
The judge refused to sanction the petition for certiorari, and petitioner excepted.
Miller, Wynn & Miller, for plaintiff in error.
W. H. McCrory and J. E. Chapman, contra.